Citation Nr: 1537412	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied the Veteran's claims for service connection for right ear hearing loss and tinnitus.  

This case was previously before the Board and remanded in September 2013 and August 2014.  In a March 2015 rating decision, the RO granted the claim of service connection for tinnitus; as the decision represents a full grant of benefits sought on appeal, that issue is no longer in appellate status.  As to the issue of service connection for right ear hearing loss, all development has been completed and the matter is ready to be decided on the merits.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are duplicative of the evidence in VBMS. 


FINDING OF FACT

Right ear hearing loss did not manifest during active service, within one year of separation from service, and was not otherwise related to active service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in August 2009, prior to the initial decision for the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran also has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was afforded VA examinations were provided in October 2009, November 2013, June 2014, and September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on an examination, a history provided by the Veteran, and a review of the claims file documenting his medical history and any complaints.  The opinions also sufficiently address the central medical issues and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board remanded the issue in September 2013 and August 2014 to obtain additional VA medical opinions that addressed the etiology of the right ear hearing loss and to obtain any outstanding treatment records.  In October 2014, the Veteran submitted a statement indicating that he did not have any outstanding evidence to submit.  Furthermore, in July 2014, the RO found that there were no outstanding VA treatment records.  As to the requested medical opinion, the Board finds that the September 2014 VA examination report is adequate and, as directed, addressed whether there were any threshold shifts during service that could account for the Veteran's current hearing loss and also addressed whether his in-service noise exposure caused his current right ear hearing loss.  Therefore, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Veteran contends that he has right ear hearing loss due to excessive noise exposure during service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As organic diseases of the nervous system, such as sensorineural hearing loss, are chronic diseases, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In order to satisfy the current disability element of a claim for entitlement to service connection for hearing loss disability, a veteran's audiometric test results must fall within these regulatory criteria.

Here, the Veteran was diagnosed with right ear hearing loss at the October 2009 VA examination.  38 C.F.R. § 3.385.  The Veteran also reported that he was exposed to loud noise from tank engines and weapons during service.  As his military occupational specialty was general vehicle repairman, the Board finds that the statements are consistent with the circumstances of his service, and therefore the in-service injury requirement for right ear hearing loss has been met.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the first and second elements to demonstrate service connection have been met.

At issue, therefore, is whether the Veteran's right ear hearing loss disability is related to his in-service noise exposure.  For the reasons below, the Board concludes that the Veteran's right ear hearing loss did not manifest in service or for many years thereafter and is not otherwise related to service.  

The Veteran's service treatment records documented normal hearing at induction and at separation from service.  See, October 1968 induction examination; July 1971 separation examination.  The remaining service treatment records contained no references to complaints of decreased hearing.  

The Board therefore finds that a right ear hearing loss disability for VA purposes did not manifest during service or within one year of separation.  Although the Veteran indicated in his July 2007 claim that his right ear hearing loss started in 1969, and the Board finds that the Veteran is competent to state that he has had difficulty hearing since that time, his statements are inconsistent with the contemporaneous record and inconsistent with each other.  Significantly, upon objective testing, his hearing in the right ear was documented as being within normal limits at the time of his separation from service.  See July 1971 separation examination.  Furthermore, at a VA examination in November 2013, the Veteran could not specifically state when he first remembered problems with his hearing.  As such, there is affirmative evidence showing that he did not have a right ear hearing loss disability at the time of his separation from service.  There is also no diagnosis of a right ear hearing loss disability for VA purposes within one year of discharge.  The first objective indication that the Veteran had a right ear hearing loss disability was in October 2009.  See October 2009 VA examination report.  Accordingly, the evidence reflects that there were no characteristic manifestations to identify the disease process during service and that sensorineural hearing loss was not "noted," identified, or diagnosed during service or within a year of separation.  

Furthermore, the most probative evidence of record demonstrates that the right ear hearing loss is not otherwise related to active service, including noise exposure.  As noted above, the Veteran was first diagnosed with hearing loss at the October 2009 VA examination.  At that time, the Veteran reported that he had military noise exposure from gunfire and tank engines and that he had post-service noise exposure from working for a railroad.  He stated that he did not wear hearing protection during service and only used hearing protection in the past 15 years at the railroad.  The examiner opined that his hearing loss was less likely as not a result of noise exposure during service.  The rationale provided was that his hearing was at normal limits at discharge at all frequencies and that the Veteran had significant occupational noise exposure after the military without the use of hearing protection until the past 15 years.  In rendering the opinion, the examiner acknowledged that the Veteran had a threshold shift at 4000 Hertz in the left ear.  

During a November 2013 VA examination, the Veteran reported in-service noise exposure from tanks and artillery and post-service noise exposure from trains and machinery while working for the railroads.  He denied wearing hearing protection both during and after the military until roughly 15 years ago.  The examiner noted that the Veteran could not specifically state when he first remembered problems with his hearing.  As the Veteran's service treatment records were unavailable for review, the examiner was unable to render an opinion.

At a June 2014 VA examination, the examiner reported that the Veteran's hearing loss was not at least as likely as not caused or aggravated in the military.  The rationale provided was that the Veteran had preexisting right ear hearing loss at enlistment at 500 Hertz and that, at separation, the preexisting hearing loss was not present.  The examiner noted that it was possible that the preexisting hearing loss was conductive and resolved.  The examiner also cited to a study by the Institute of Medicine (IOM) that stated that there was no scientific basis to conclude that hearing loss that appeared many years after noise exposure could be casually related to that noise exposure if hearing was normal immediately after exposure.  The examiner explained that, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  

During the September 2014 VA examination, the examiner opined that there was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency.  The examiner also opined that it was not at least as likely as not that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  The rationale provided was that, when calibration and correction factors were taken into account, there were no significant threshold shifts noted in the right ear between enlistment and separation from military service.  A slight shift was noted at 500 Hertz, but it was still well within normal limits, and the shift was not considered significant in nature.  The examiner explained that low frequency shifts were not consistent with the negative effects of noise exposure.  

The examiner further reasoned that there was no significant evidence in Veteran's claims folder to suggest that the right ear hearing loss was related in any way to noise exposure during active service.  The examiner acknowledged the Veteran's military occasional specialty and likelihood of noise exposure during service and stated that a military occupational specialty with a probability of exposure to hazardous noise does not necessarily concede hazardous noise exposure, hazardous noise exposure does not necessarily concede noise-induced hearing loss, and noise-induced hearing loss does not necessarily concede service-connection.  The examiner cited to the IOM study that determined that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner explained that the IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  The examiner determined that, based on the objective evidence (audiograms), there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure therein.

The Board finds the October 2009 and September 2014 VA medical opinions, when taken together, to be of significant probative value as the examiners explained, based on medical principles and the medical records, why the Veteran's right ear hearing loss was not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  The Board notes that the June 2014 VA examination report is of no probative value to the extent that the Veteran did not present with preexisting right ear hearing loss for VA purposes at enlistment.  

The Board has also considered the Veteran's contentions that his right ear hearing loss was related to his in-service noise exposure.  The Veteran is competent to report as to the observable symptoms he experiences, such as decreased hearing and its history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, competence must be distinguished from probative weight.  Here, the Board finds the Veteran's statements to be outweighed by the specific and reasoned opinions of the VA examiners who determined that the right ear hearing loss was not related to service because there were not significant threshold shifts documented during service, there was no evidence that the Veteran's in-service noise exposure caused his current right ear hearing loss, and that the Veteran had significant post-service noise exposure.  Significantly, the Veteran is not competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes and is not capable of lay observation; the Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.  Therefore, the Board finds that the specific and reasoned opinions rendered by the VA examiners to be more probative than the Veteran's lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


